DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  in the reply filed on invention I is acknowledged.  Claims 15-20 have been canceled.  Claims 21-26 have been added. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein top surfaces of the cap seal and the contact structure are substantially coplanar with each other” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The contact structure is identified as 126 in Fig. 1A of the specification.  The via structure 130 is not considered part of the contact structure.  So from Fig. 1A-1B of the specification, the contact structure 126 does not have top surface coplanar with that of the cap seal 122.  If the via structure 130 is taken to be part of the contact structure, then the drawing lacks support for claim 6 or that is self contradictory because it states that the via structure (130) is disposed on the contact structure (126 and 130) which means it is disposed on itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a sidewall of the gate structure” in line 2.  It is unclear whether this “sidewall of the gate structure” is the same or different than the “sidewall of the gate structure” defined in line 8 of claim 1.  For the purpose of examination, it is interpreted to be the same.
Claim 10 recites “wherein top surfaces of the cap seal and the contact structure are substantially coplanar with each other”. Since the specification discloses a via structure above the contact structure and with a top surface coplanar with the top surface of the cap seal, it is unclear how the top surface of the contact structure can also be coplanar with the top surface of the cap seal.  For the purpose of examination, this limitation is considered automatically satisfied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0365426 A1) in view of Lin et al. (US 9263392 B1).
Regarding claim 1, Ching teaches a semiconductor device (device in Fig. 21A-B of Ching), comprising: 
a substrate (40); 
a fin structure (42) disposed on the substrate, wherein the fin structure comprises a first fin portion (portion of the fin where the S/D regions 56 are formed) and a second fin portion (channel portion under the gate 62-66); 
a source/drain (S/D) region (56 as shown in Fig. 21A) disposed on the first fin portion; 
a contact structure (70) disposed on the S/D region; 
a gate structure (62-66) disposed on the second fin portion; 
an air spacer (100) disposed between a sidewall (left vertical sidewall of gate dielectric layer 64) of the gate structure and the contact structure; 
a cap seal (80) disposed on the gate structure.
But Ching does not teach the semiconductor device comprising: an air cap disposed between a top surface of the gate structure and the cap seal.  
Lin teaches a method of forming a semiconductor device (Fig. 6 of Lin) comprising: forming an air cap (mask 40 with the void 42 in Fig. 6) above a top surface of a gate structure (34-36); forming a cap seal (48) above the air cap (see Fig. 6 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an air cap as disclosed by Lin in order to reduce the coupling between the S/D contact plugs to the metal gates (as discussed in column 1 lines 20-31 of Lin).
As incorporated, the cap 68 of Ching would be replaced by the air cap 40-42 of Lin.  
Regarding claim 2, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and also teaches further comprising a spacer seal (98 in Fig. 21B of Ching) disposed between the cap seal and the air spacer.  
Regarding claim 3, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and also teaches further comprising a spacer seal (98 in Fig. 21B of Ching) disposed between the cap seal and the air cap.  
Regarding claim 4, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and further comprising an etch stop layer (ESL) (58 in Figs. 17A/B of Ching) disposed on the S/D region and along a sidewall of the contact structure (as described in [0052], the steps from Figs. 14A-B to 21A-B are similar to the embodiment in Figs. 1-13B except the details of the spacers.  As shown in Fig. 11C, the contacts 70 contacts the ESL 58), wherein the air spacer is disposed between the ESL and a sidewall of the gate structure (as shown in Figs. 11C and 21A-B of Ching).  
Regarding claim 5, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and further comprising a spacer (92-96-100 in Fig. 20A/B) with a first spacer portion (92) disposed between the air spacer and the gate structure and a second spacer portion (96) disposed on the S/D region.  
Regarding claim 7, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and further comprising: a capping layer (72 in Figs. 20A-B of Ching) disposed on the contact structure; and a spacer seal (98) disposed on the air spacer, wherein top surfaces of the spacer seal and the capping layer are substantially coplanar with each other ( as shown in Figs. 20A-B, 72 and 98 have coplanar top surfaces).  
Regarding claim 8, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and further comprising a spacer seal (98 in Fig. 21A-B) disposed between a sidewall of the gate structure and the contact structure, wherein the spacer seal surrounds the air spacer (as stated in [0034] of the published specification, the term “surrounding” is used when the air spacer seal 122 is formed on the gap 118 to form the air spacer.  In the same sense, the spacer seal 98 of Ching also surrounds the air spacer).  
Regarding claim 9, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein a vertical dimension (height of air spacer 100 in Fig. 20B) of the air spacer is greater than a vertical dimension of the gate structure (height of the gate electrode 66 in Fig. 20A, which is the portion of the gate electrode above the fin structure).  
Regarding claim 10, Ching in view of Lin teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein top surfaces of the cap seal and the contact structure are substantially coplanar with each other (please see 112b rejection above).  

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 9263392 B1) in view of Kang et al. (US 2013/0248950 A1) (hereinafter referred to as Kang2013).
Regarding claim 1, Lin teaches a semiconductor device (device in Fig. 6 of Lin), comprising: 
a substrate (12); 
a fin structure (14) disposed on the substrate, wherein the fin structure comprises a first fin portion (portion of the fin where the S/D regions 26 are formed) and a second fin portion (channel portion under the metal gate 18); 
a source/drain (S/D) region (26) disposed on the first fin portion; 
a contact structure (50) disposed on the S/D region; 
a gate structure (metal gate 18) disposed on the second fin portion; 
a cap seal (48) disposed on the gate structure; and 
an air cap (42) disposed between a top surface of the gate structure and the cap seal
But Lin does not teach the semiconductor device comprising: an air spacer disposed between a sidewall of the gate structure and the contact structure.  
Kang2013 teaches a method of forming a semiconductor device (Figs. 1-17 of Kang2013) comprising: forming a dummy gate structure (120 in Fig. 3 of Kang2013) on an active region with a multi-layer spacer (140-160); replaced the dummy gate structure with a metal gate structure (180-190 in Fig. 7); recessing the metal gate and forming a cap structure (202 in Fig. 10) over the recessed metal gate electrode (see Figs. 8-10); removing one sub-layer (150) of the multi-layer spacer to forming an air gap spacer (152) between a sidewall of the gate structure and the contact structure (222); forming a spacer seal (230 in Fig. 16) to seal the air spacer; forming a via structure (242 in Fig. 17) through the spacer seal layer to connect to the contact structure (222 in Fig. 17) wherein the top surfaces of the spacer seal and the via structure are coplanar with each other.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the air spacer as according to Kang2013 in order to reduce the coupling between the contact structure and the metal gate.
Regarding claim 6, Lin in view of Kang2013 teaches all the limitations of the semiconductor device of claim 1, and further comprising: a via structure (242 in Fig. 17 of Kang2013) disposed on the contact structure; and a spacer seal (98 in Figs. 21A-B) disposed on the air spacer, wherein top surfaces of the spacer seal and the via structure are substantially coplanar with each other (as combined in claim 1 above).  

Claims 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0365426 A1) in view of Kang et al. (US 2021/0098592 A1) and Lin et al. (US 9263392 B1).
Regarding claim 11, Ching teaches a semiconductor device (device in Fig. 21A-B of Ching), comprising: 
a substrate (40); 
a fin structure (42) with first (channel portion under the gate 62-66) and second fin portions (portion of the fin where the S/D regions 56 are formed) disposed on the substrate; 
a channel region (portion of fin 42 under the gate 62-66) disposed on the first fin portion; 
a gate structure (62-66) surrounding the nanostructured channel region; 
a source/drain (S/D) region (70) disposed on the second fin portion; 
an interlayer dielectric (ILD) layer (60-72 as shown in Fig. 17A-B of Ching) disposed on the S/D region; 
an air spacer (100) disposed between the gate structure and the ILD layer; 
a cap seal (68) disposed on the gate structure, wherein top surfaces of the cap seal and the ILD layer are substantially coplanar with each other (as shown in Fig. 18B-21B).
But Ching does not teach that the channel region is a nanostructured channel region, and the gate structure is a gate-all-around (GAA) structure; and the semiconductor device comprising: an air cap disposed between a top surface of the gate structure and the cap seal.  
Kang teaches a finFET device with a nanostructure channel region (see Fig. 8 of Kang).  The gate structure is a gate-all-around structure (164a-165-166).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the nanostructure channel region as disclosed by Kang in order to increase channel width of the device.
But Ching in view of Kang does not teach the semiconductor device comprising: an air cap disposed between a top surface of the gate structure and the cap seal.  
Lin teaches a method of forming a semiconductor device (Fig. 6 of Lin) comprising: forming an air cap (mask 40 with the void 42 in Fig. 6) above a top surface of a gate structure (34-36); forming a cap seal (48) above the air cap (see Fig. 6 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an air cap as disclosed by Lin in order to reduce the coupling between the S/D contact plugs to the metal gates (as discussed in column 1 lines 20-31 of Lin).
As incorporated, the cap 68 of Ching would be replaced by the air cap 40-42 of Lin.  
Regarding claim 13, Ching-Kang-Lin teaches all the limitations of the semiconductor device of claim 11, and further comprising an etch stop layer (ESL) (58 in Fig. 17A-B of Ching) disposed along a sidewall of the ILD layer, wherein the air spacer is disposed between the ESL and the gate structure (as shown in Figs. 11C and 21A-B of Ching).  

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0365426 A1) in view of Lin et al. (US 9263392 B1).
Regarding claim 21, Ching teaches a semiconductor structure (device in Fig. 21A-B of Ching), comprising: 
a substrate (40); 
a fin structure (42) disposed on the substrate, wherein the fin structure comprises a first fin portion (portion of the fin where the S/D regions 56 are formed) and a second fin portion (channel portion under the gate 62-66); 
a source/drain (S/D) region (56 as shown in Fig. 21A) disposed on the first fin portion; 
a first dielectric layer (58 in Fig. 17A-B) disposed on the S/D region; 
a gate structure (62-66) disposed on the second fin portion; 
a first air gap (100) disposed between the gate structure and the first dielectric layer; 
a second dielectric layer (80) disposed on the gate structure.
But Ching does not teach that the semiconductor structure comprising: a second air gap disposed between a top surface of the gate structure and the second dielectric layer.  
Lin teaches a method of forming a semiconductor device (Fig. 6 of Lin) comprising: forming an air cap (mask 40 with the void 42 in Fig. 6) above a top surface of a gate structure (34-36); forming a cap seal (48) above the air cap (see Fig. 6 of Lin).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an air cap as disclosed by Lin in order to reduce the coupling between the S/D contact plugs to the metal gates (as discussed in column 1 lines 20-31 of Lin).
As incorporated, the cap 68 of Ching would be replaced by the air cap 40-42 of Lin.  The void 42 of Lin is identified as the second air gap in the claim.  
Regarding claim 22, Ching in view of Lin teaches all the limitations of the semiconductor structure of claim 21, and further comprising a third dielectric layer (98 in Fig. 21B of Ching) disposed on the first air gap (100) and between the gate structure and the first dielectric layer.  
Regarding claim 23, Ching in view of Lin teaches all the limitations of the semiconductor structure of claim 21, and further comprising a third dielectric layer (98 in Fig. 21B of Ching) disposed between the first air gap and the second dielectric layer.  
Regarding claim 24, Ching in view of Lin teaches all the limitations of the semiconductor structure of claim 21, and further comprising a third dielectric layer (98 in Fig. 21B of Ching) disposed on the first air gap and between (in the vertical direction, 98 is above CESL 58 but below 80, so it is between CESL 58 and 80) the first dielectric layer (58) and the second dielectric layer (80).  
Regarding claim 25, Ching in view of Lin teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein a vertical dimension of the first air gap is greater than a vertical dimension of the gate structure (height of air spacer 100 in Fig. 21B is greater than the height of the portion of the gate electrode 66 above the fin structure 42).  
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ching in view of Lin as applied in claim 21 above, and further in view of Kang et al. (US 2021/0098592 A1).
Regarding claim 26, Ching in view of Lin teaches all the limitations of the semiconductor structure of claim 21, but does not teach the semiconductor structure further comprising a stack of semiconductor layers disposed on the second fin portion, wherein the gate structure surrounds each of the semiconductor layers.
Kang teaches a finFET device with a nanostructure channel region (see Fig. 8 of Kang).  The gate structure is a gate-all-around structure (164a-165-166).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the nanostructure channel region as disclosed by Kang in order to increase channel width of the device and to increase gate-channel coupling.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor device comprising “a spacer seal with a first seal portion disposed between the cap seal and the ILD layer and a second seal portion disposed between the cap seal and the air spacer” along with other limitations of claim 1.  
Regarding claim 14, the prior art of record does not disclose or fairly suggest a semiconductor device comprising “wherein a vertical dimension of the air cap is greater than a vertical dimension of the cap seal” along with other limitations of claim 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822